DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wickremasinghe US 5493877 A, in view of LI US 20190062982 A1.

Regarding claim 1, Wickremasinghe teaches a method for controlling drainage of equipment, the method comprising:
 the equipment is in a drain state (column 2 lines 1-9 monitoring during pump/rinse cycle – drain state), wherein the equipment comprises a drain pipe (Fig. 1 column 2 lines 41-61 discharge hose 24); 

reducing an amount of water discharging from the drain pipe per unit time when it is detected that the floor drain is at risk of drainage overflow or the drainage overflow occurs (column 2 lines 1-9 Fig. 1 column 2 lines 41-61 shut off drain pump or washing machine when detecting overflow condition).
Wickremasinghe does not explicitly teach determining that the equipment is in a drain state.
LI teaches determining that the equipment is in a drain state (Fig. 2 [0041] entering into a drain cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wickremasinghe to incorporate the teachings of LI because they all directed to washer operations. Determining that the equipment is in a drain state will help operate washer drain operation in drain cycle.
Wickremasinghe teaches:

    PNG
    media_image1.png
    729
    964
    media_image1.png
    Greyscale


…, the present invention is a water level sensor and alarm system. The water level sensor and alarm system includes a control box, a control circuit, and at least one probe. These components will be used to monitor a wash tub basin or drain conduit for overflow water being spilled out of the washing machine during the pump/rinse cycle. Once the water reaches the sensor probe, power will be shut off to the washing machine thus stopping the overflow.
column 2 lines 41-61
Referring now to FIG. 1, the basic components of the water level sensor and alarm system 10 for use with a washing machine 18 are shown. The system will be used to turn off the washing machine 18 in the event of a water overflow of the discharge sink 20 or drain conduit during the pump/rinse cycle of the washing machine 18. The system 10 may cut the power to the washing machine 18 in one of two methods. In the first method the power is turned off to the pump motor. In the second method the power is turned off to the entire washing machine 18….
The water level sensor and alarm system 10 includes a control box 12, which is connected to at least one probe 38, the probes 38 are placed within a water discharge tub 20 or a drain conduit. The control box 12 is further connected to a washing machine 18 via an electrical connection 11. The washing machine discharge hose 24 is placed within a discharge tub 20 or sink which in turn drains itself into a drain conduit 22….
LI teaches:
[0041] Illustrated in FIG. 2 is a flow chart of the water draining method, which defines a operation includes a drain cycle and a spin cycle, wherein the drain cycle comprises: keeping the draining pump working at an alternate operation mode until the liquid level within the first outer container decreasing to a preset draining level;…

    PNG
    media_image2.png
    800
    1322
    media_image2.png
    Greyscale


Regarding claim 2, Wickremasinghe further teaches detecting whether the floor drain is at risk of drainage overflow or the drainage overflow occurs according to at least one of following data: an image of the drain pipe, a sound around the drain pipe, a water level in the floor drain (column 2 lines 1-9 Fig. 1 column 2 lines 41-61 water level in drain conduit 22), and a drain rate of the floor drain.

Regardung claims 7-8 and 17-18, Wickremasinghe and LI together teaches the claimed method. Therefore, they teach the apparatus and program for implementing the method steps.

Claims 4, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickremasinghe in view of LI as applied to claims 1-2, 7-8 and 17-18 above, further in view of NAKAISHI JPH02223887A.

Regarding claims 4, 10, and 20, neither Wickremasinghe nor LI explicitly teaches determining that the floor drain is at risk of drainage overflow when it is determined that a difference between a first sound feature of the sound and a preset second sound feature is not greater than a fourth threshold.
NAKAISHI teaches determining that the floor drain is at risk of drainage overflow when it is determined that a difference between a first sound feature of the sound and a preset second sound feature is not greater than a fourth threshold ([0001] lines 12-33 air pressure fluctuation inside drain pipe – conventionally air pressure fluctuation signal is sound signal, is measured and compared with the sound set value - threshold without clogging, clogging is determined based on the deviation between measured value and threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wickremasinghe to incorporate the teachings of NAKAISHI because they all directed to drainage condition detection. Detecting sound characteristic change of the drain pipe will help determine the drainage clogging state.

Claims 6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wickremasinghe in view of LI as applied to claims 1-2, 7-8 and 17-18 above, further in view of Gentiluomo US 4684327 A.

Regarding claims 6 and 12-16, neither Wickremasinghe nor LI explicitly teaches after reducing the amount of water discharging from the drain pipe per unit time, increasing the amount of water discharging from the drain pipe per unit time when it is determined that the drainage overflow does not occur and the floor drain is not at risk of drainage overflow.
Gentiluomo teaches after reducing the amount of water discharging from the drain pipe per unit time, increasing the amount of water discharging from the drain pipe per unit time when it is determined that the drainage overflow does not occur and the floor drain is not at risk of drainage overflow (column 3 line 60 – column 4 line 2 automatic reset after the over-load is removed – overflow risk removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wickremasinghe to incorporate the teachings of NAKAISHI because they all directed to draining operations. Resuming draining operation after risk of overflow condition is over will help finish the draining operation.

Allowable Subject Matter



Regarding claims 3, 9 and 19, neither Wickremasinghe nor LI explicitly teaches the image of the drain pipe comprises at least two images of the drain pipe collected at different times, and determining whether the floor drain connected to the drain pipe is at risk of drainage overflow or the drainage overflow occurs according to the image of the drain pipe comprises: determining a change amount of a position of the drain pipe in the at least two images, and/or determining a difference in image content between the at least two images; determining that the floor drain is at risk of drainage overflow when it is determined that the change amount of the position of the drain pipe in the at least two images exceeds a first threshold, and/or when it is determined that the difference in image content between the at least two images is greater than a second threshold; and determining that the drainage overflow occurs when it is determined that the difference in image content between the at least two images is greater than a third threshold. 
SASAKI JP 2012024540 A teaches using image sensor to detect water level change in tube. However SASAKI does not explicitly teach:
the image of the drain pipe comprises at least two images of the drain pipe collected at different times, and determining whether the floor drain connected to the drain pipe is at risk of drainage overflow or the drainage overflow occurs according to the image of the drain pipe comprises:

determining that the floor drain is at risk of drainage overflow when it is determined that the change amount of the position of the drain pipe in the at least two images exceeds a first threshold, and/or when it is determined that the difference in image content between the at least two images is greater than a second threshold; and
determining that the drainage overflow occurs when it is determined that the difference in image content between the at least two images is greater than a third threshold.

Regarding claims 5 and 11, neither Wickremasinghe nor LI explicitly teaches:
determining whether the floor drain connected to the drain pipe is at risk of drainage overflow or the drainage overflow occurs according to the water level in the floor drain and the drain rate of the floor drain comprises:
determining that the floor drain is at risk of drainage overflow when the water level in the floor drain exceeds a preset position in the floor drain, the drain rate of the floor drain exceeds a first preset rate, or the drain rate of the floor drain is lower than a second preset rate; and
determining that the drainage overflow occurs when the drain rate of the floor drain is lower than a third preset rate.
Ishiyama US 20200056818 A1 teaches:

However, Ishiyama does not explicitly teaches:
determining whether the floor drain connected to the drain pipe is at risk of drainage overflow or the drainage overflow occurs according to the water level in the floor drain and the drain rate of the floor drain comprises:
determining that the floor drain is at risk of drainage overflow when the water level in the floor drain exceeds a preset position in the floor drain, the drain rate of the floor drain exceeds a first preset rate, or the drain rate of the floor drain is lower than a second preset rate; and
determining that the drainage overflow occurs when the drain rate of the floor drain is lower than a third preset rate.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
INOUE US 20120025336 A1 teaches using microphone or pressure sensor detecting pressure fluctuations.

Mills US 5125247 A teaches water level detection below drain hose in drain conduit to alarm overflow condition.
OBRIST US 20200354940 A1 teaches pressure fluctuation detected by sound sensor to control toilet flushing.
Ramirez-Diaz US 20110088801 A1 teaches restarting drain when overflow conditions are corrected.
Schick US 7088829 B1 teaches pressure fluctuation signal in conduit is sound signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.T./           Examiner, Art Unit 2115


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115